Title: To George Washington from John Morin Scott, 4 June 1782
From: Scott, John Morin
To: Washington, George


                  
                     Sir
                     Philadelphia June 4th 1782
                  
                  The immediate departure of the Post leaves Me barely the
                     Opportunity of a few Moments to trouble your Excellency on a Subject of a
                     delicate Nature. Your Letter to the Secretary at War of the 28th last contains
                     a passage, which he at your Request has laid before Congress, "that such
                     Measures may be taken thereon as they shall think proper to direct." The
                     passage to which I allude, is that which—respects those Inhabitants of the
                     State of South Carolina which in defiance of good Faith, & breach of
                     the Capitulation of Charles town, have been exiled from their Habitations by
                     the Enemy. This Passage together with a Copy of Sir Guy Carlton’s Letter in
                     answer to yours of the 21st last on that Subject have been referred to a
                     Committee, of which I have, the Honor to be Chairman, to report thereon. The
                     committee are ignorant on what Grounds You—placed your Application to the
                     British Commander in Chief; and are the more anxious for information from your
                     Excellency from a due attention to certain Strokes in passage alluded to,
                     expressive of your Feelings on this delicate Subject. They will therefore be
                     much obliged by a Copy of your Application to the British Commander in Chief in
                     Behalf of the injured Capitulants; should such a Communication render itself
                     proper in your Judgment, that they may be enabled to report on the fullest
                     Information concerning a Matter which so nearly concerns the Honor of these
                     united States. I have the Honor to be with the greatest respect Your
                     Excellency’s most obedient humble Servant
                  
                     Jno: Morin Scott
                     
                  
               